FLANIGAN, Judge.
Defendant appeals from a denial of his “Motion to Vacate Judgment and Set Aside Sentence under Rule 27.26.” On March 28, 1972, defendant, represented by counsel, entered a plea of guilty to a charge of molesting a minor, § 563.160 V.A.M.S., and was sentenced to a prison term of five years. Counsel was appointed to represent the defendant on the motion. The trial court held an evidentiary hearing in the presence of defendant and his attorney. The trial court made certain findings of fact and conclusions of law.
Although the motion contained several grounds for relief, only two of those grounds have been “carried forward” in defendant’s brief and they alone need be considered, the others having been abandoned. Herron v. State, 498 S.W.2d 530, 531[1] (Mo.1973).
The grounds preserved on this appeal are, in essence,
(a) Defendant was denied effective assistance of counsel, and
(b) Defendant’s plea of guilty was not voluntarily and intelligently made.
The facts relative to the alleged denial of effective assistance of counsel were fully developed at the evidentiary hearing. With respect to that ground, the trial court made findings of fact and conclusions of law as required by Rule 27.26(i). This court has reviewed the record and considered the authorities cited by the parties. The findings of fact of the trial court with respect to that ground were not clearly erroneous and no error of law appears. An opinion discussing the facts and law with respect to that ground would have no precedential value. Herron v. State, supra.
In compliance with Rule 84.16(b) this court affirms the findings of fact and conclusions of law of the trial court with respect to ground (a).
Defendant asserts, and the state concedes, that the trial court failed to make findings of fact and conclusions of law with respect to ground (b).
Rule 27.26(i) requires the trial court to make findings of fact and conclusions of law on all issues presented. The failure to make findings of fact and conclusions of law with respect to ground (b) requires reversal and remand. Forbes v. State, 511 S.W.2d 894 (Mo.App.1974); Hamilton v. State, 490 S.W.2d 363, 364[1] (Mo.App.1973).
The judgment is reversed and the cause is remanded with directions to the trial court to make findings of fact and conclusions of law on the sole issue of whether defendant’s plea of guilty was voluntarily and intelligently made; otherwise, the judgment is affirmed.
All concur.